Citation Nr: 1728007	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  10-23 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for cerebrovascular accident (stroke).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel






INTRODUCTION

The Veteran had active service from August 1977 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2014 and July 2016, this matter was remanded by the Board for further development.

In January 2017, the Veteran signed an expedited waiver of the 30 day waiting period and Agency of Original Jurisdiction (AOJ) consideration of additional evidence of new evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran claims that he had a stroke that originated during service.  He contends that it is reflected by and/or due to recurrent headaches he had during service, and the medication he received as treatment for the same.  

In July 2016, the Board remanded the claim to obtain a VA medical and opinion to clarify the nature and etiology of the Veteran's CVA (stroke).  The examiner was asked to opine as to whether his CVA had it onset in or otherwise result of his service, to include headaches and medications used to treat those headaches.  The examiner was told to discuss the Veteran's contentions that his in-service headaches were a manifestation/early indication of his cerebrovascular accident, and that the medication and other treatment he received during service for headaches resulted in a cerebrovascular accident.

On September 2016 VA central nervous system and neuromuscular diseases Disability Benefits Questionnaire examination, a VA neurologist diagnosed cerebral arteriosclerosis.  The examiner opined that the Veteran did not suffer "a CVA as such," but rather microvascular disease of the brain in the white matter produced by the arteriosclerotic changes in the brain white matter.  The examiner stated that hypertension is a risk factor for cerebral arteriosclerosis.  

The VA neurologist further opined that there is no probability that the microvascular changes present in the 2010 brain MRI occurred during service.  The headaches and its treatment did not, in any way, influence the development of microvascular changes present now and could be secondary to the hypertension suffered by the Veteran.

However, a review of the VA treatment records include an October 2010 report which includes an assessment of old CVA with cognitive impairment and an April 2016 report which includes an medical history active problem list which indicates a diagnosis of late effects of cerebrovascular disease since September 2006.  Accordingly, since the VA examiner's opinion that the Veteran did not suffer a CVA appears to be contradicted by the VA treatment records which suggest that the Veteran did suffer a CVA, another medical opinion must be obtained in order to reconcile the record.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an examiner other than the September 2016 VA examiner, which addresses the nature and etiology of any cerebrovascular disease, to include CVA and cerebral arteriosclerosis.  The claims file must be provided to the examiner for review.  All indicated studies and tests should be performed.  The claims file, including a copy of this remand, must be made available to the examiner for review who should indicate that the claims file was reviewed.  The examiner is asked to provide an opinion on the following:

Following evaluation of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or more probability) that any cerebrovascular disease, to include CVA and cerebral arteriosclerosis, diagnosed at any time during the course of the appeal, had its onset in or is etiologically-related to the Veteran's active duty service, to include as a result of in-service headaches and medications prescribed to treat headaches.

In making this determination, the examiner must discuss the Veteran's contentions that his in-service headaches were a manifestation/early indication of his cerebrovascular accident, and that the medication and other treatment he received during service for headaches resulted in cerebrovascular disease, to include CVA and cerebral arteriosclerosis.

The examiner is also asked to reconcile the September 2016 VA examiner's opinion that the Veteran did not suffer "a CVA as such," but rather microvascular disease of the brain with the medical evidence of record, to include an October 2010 report which includes an assessment of old CVA with cognitive impairment and an April 2016 report which includes an medical history active problem list which indicates a diagnosis of late effects of cerebrovascular disease since September 2006.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. 

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

